
	

115 SRES 637 ATS: Designating September 2018 as “National Kinship Care Month”.
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 637
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Wyden (for himself, Mr. Hatch, Ms. Baldwin, Mr. Grassley, Ms. Heitkamp, Mr. Daines, Mr. Van Hollen, Mr. Roberts, Mr. Jones, Mr. Brown, Ms. Klobuchar, Mr. Kaine, Mr. King, Mr. Casey, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		September 27, 2018Committee discharged; considered and agreed toRESOLUTION
		Designating September 2018 as National Kinship Care Month.
	
	
 Whereas, in September 2018, National Kinship Care Month is observed; Whereas, nationally, 2,700,000 children are living in kinship care with grandparents or other relatives;
 Whereas, nationally, 140,000 children in foster care are placed with grandparents or other relatives, with more than 2,560,000 kinship children supported outside of the foster care system;
 Whereas the percentage of kinship foster children has increased more than 11 percent since 2006; Whereas the number of non-relative foster parents continues to decrease and child welfare agencies are increasingly reliant on kinship families;
 Whereas children in kinship care experience improved placement stability, higher levels of permanency, and decreased behavioral problems;
 Whereas kinship caregivers provide safety, promote well-being, and establish stable households for vulnerable children;
 Whereas grandparents and relatives residing in urban, rural, and suburban households in every State and territory of the United States have stepped forward out of love and loyalty to care for children during times in which parents are unable to do so;
 Whereas many kinship caregivers give up their retirement years to assume parenting duties for children;
 Whereas grandparents and other relatives are increasingly providing caring homes for children because of the opioid crisis;
 Whereas, because of parental substance use disorders and other adverse childhood experiences, children in kinship care frequently have trauma-related conditions;
 Whereas kinship care homes offer a refuge for traumatized children; Whereas kinship care enables a child—
 (1)to maintain family relationships and cultural heritage; and (2)to remain in the community of the child;
 Whereas kinship care is a national resource that provides loving homes for children at risk; Whereas the wisdom and compassion of kinship caregivers is a source of self-reliance and strength for countless children and for the entire United States;
 Whereas kinship caregivers face daunting challenges to keep children from entering foster care; Whereas the Senate is proud to recognize the many kinship care families in which a child is raised by grandparents or other relatives;
 Whereas the first president of the United States, George Washington, and his wife Martha were themselves kinship caregivers, as were many other great people of the United States;
 Whereas the Senate wishes to honor the many kinship caregivers, who throughout the history of the United States have provided loving homes for children;
 Whereas National Kinship Care Month provides an opportunity to urge people in every State to join in recognizing and celebrating kinship caregiving families and the tradition of families in the United States to help kin;
 Whereas, in 2018, Congress provided for kinship navigator programs and services in the Family First Prevention Services Act enacted under title VII of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123; 132 Stat. 64) and the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 348);
 Whereas, in 2018, Congress provided for the formation of the Advisory Council to Support Grandparents Raising Grandchildren to examine supports for grandparents and other kinship caregivers in the Supporting Grandparents Raising Grandchildren Act (Public Law 115–196; 132 Stat. 1511); and
 Whereas more remains to be done to support kinship caregiving and to ensure that all children have a safe, loving, nurturing, and permanent family, regardless of age or special needs: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2018 as National Kinship Care Month;
 (2)encourages Congress, States, local governments, and community organizations to continue to work to improve the lives of vulnerable children and families and to support the communities working together to lift them up; and
 (3)honors the commitment and dedication of kinship caregivers and the advocates and allies who work tirelessly to provide assistance and services to kinship caregiving families.
			
